Fourth Court of Appeals
                                San Antonio, Texas
                                     August 23, 2019

                                   No. 04-19-00410-CV

                    COBRA ACQUISITIONS LLC and Arty Straehla,
                                 Appellants

                                             v.

            Craig CHARLES, Julian Calderas, Jr., and AL Global Services, LLC,
                                      Appellees

                 From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI22581
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
         Appellee’s second unopposed motion for extension of time is GRANTED. Appellee’s
brief is due September 5, 2019.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court